Citation Nr: 0837318	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1972 to 
April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by hearing acuity of Level I in both ears.  

2.  The medical evidence of record fails to relate the 
veteran's hepatitis C to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2007). 

2.  Criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran currently receives a noncompensable rating for 
bilateral hearing loss.  

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Similarly, if the pure tone threshold is 30 decibels or less 
at 1,000 Hz, and 70 decibels or more at 2,000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will be elevated to the next higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86, described in the preceding paragraph.  
38 C.F.R. § 4.85(c).  

The veteran underwent a VA audiologic examination in November 
2004, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
45
65
LEFT
15
15
30
70
75

The average pure tone threshold in the veteran's left ear was 
48 decibels.  The average pure tone threshold in the 
veteran's right ear was 35 decibels.  The veteran also 
received a score of 72 percent for the left ear and 96 
percent for the right ear on the Maryland CNC test for word 
recognition.  

Accordingly, the veteran was assigned level I for his right 
ear and level IV for his left ear, which fails to meet the 
schedular criteria for a compensable rating for hearing loss.  
Table VIa was not available, as the evidence failed to show 
either a decibel loss of at least 55 at 1,000 Hz in either 
ear, or a loss of at least 70 decibels at 2,000 Hz in either 
ear.

The veteran asserted in 2007 that his hearing loss had 
worsened since his VA examination in 2004; and, as such, his 
claim was remanded for an additional examination, which the 
veteran underwent in July 2008 the results of which are as 
follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
50
70
LEFT
15
15
30
70
75

The average pure tone threshold in the veteran's left ear was 
47.5 decibels.  The average pure tone threshold in his right 
ear was 38.75 decibels.  The veteran also received a score of 
100 percent for the left ear and 100 percent for the right 
ear on the Maryland CNC test for word recognition.  

Accordingly, the veteran is assigned level I for his right 
ear and level I for his left ear, which once again fails to 
meet the schedular criteria for a compensable rating for 
hearing loss.  

Table VIa was again not available, as the evidence failed to 
show either a decibel loss of at least 55 at 1,000 Hz in 
either ear, or a loss of at least 70 decibels at 2,000 Hz in 
either ear.

Recent VA treatment records were also reviewed, but they 
failed to show hearing loss that was more severe than what 
was shown by the VA examination.  

The veteran believes that his hearing loss is more severe 
than it is currently rated, and he submitted a statement in 
August 2008 describing his exposure to tank-based artillery 
fire while in the military.  The Board fully acknowledges the 
veteran's exposure to military noise while in service and VA 
has accepted that this noise exposure caused the veteran's 
current bilateral hearing loss.  However, as noted above, 
rating hearing loss for VA purposes requires a mechanical 
application of the results of hearing examinations.  
Therefore, while the veteran has hearing loss for VA 
purposes, acoustic testing has failed to show that the 
veteran's hearing loss is of such severity as to warrant a 
compensable rating.  Accordingly, the veteran's claim is 
denied.

In reaching this decision, the Board has considered the 
applicability of 38 C.F.R. § 3.321(b) and an extra-schedular 
evaluation.  The record, however, does not show an 
exceptional or unusual disability picture not contemplated by 
a schedular rating.  There have been no periods of 
hospitalization, or a showing of marked interference with 
employment, as a result of the veteran's hearing loss.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran asserted in a claim that was received in April 
2004 that he contracted hepatitis C while in service as a 
result of sharing shaving razors with other soldiers.  In an 
August 2008 statement, the veteran also admitted to using 
heroin while in service; and he hypothesized that he had 
contracted hepatitis C sometime between 1973 and 1975.  
Regardless, for the reasons discussed below, the evidence as 
a whole fails to make it as likely as not that the veteran 
contracted hepatitis C while in service.

Service treatment records are silent for any symptoms of 
hepatitis C; and the veteran denied having either jaundice or 
hepatitis on his medical history survey completed at time of 
separation.  Furthermore, no hepatitis was noted at the 
veteran's separation physical.

The first post-service evidence of hepatitis C appeared in 
November 2003, nearly 30 years after the veteran was 
discharged from service, when a hepatitis C screen was 
positive.  

In addition to the nearly 30 years that elapsed between the 
veteran's discharge from service and the positive hepatitis C 
screen, the veteran has also reported several post-service 
risk factors for hepatitis C.  For example, in January 1980 
the veteran was hospitalized for valium abuse and it was also 
noted that he had used other illegal street drugs such as 
LSD, amphetamines, marijuana, and heroin.  

Additionally, the hospital report described that following 
service the veteran had difficulty getting along with his 
family and was eventually taken in by a man whom the veteran 
described as a "step father."  The veteran indicated that 
he had a physical, homosexual relationship with his "step 
father" while he lived with him; and the physical 
relationship even continued after the step father got married 
to a woman.

As such, the veteran clearly had post-service risk factors 
for contracting hepatitis C.

It is also noted that laboratory investigations which were 
conducted in 1981 (while the veteran was hospitalized) were 
within normal limits, although there was no indication that 
hepatitis C was specifically tested for.

At a VA treatment session in March 2004 the veteran stated 
that he was informed of a "liver condition" in 1977, and he 
stated that he had jaundice for 6 months in 1996.  However, a 
review of the veteran's claims file fails to show any record 
of a liver condition ever being diagnosed, and there was no 
mention of any liver treatment in the veteran's 
hospitalization records from the early 1980s.  

In July 2008, the veteran was provided with a VA examination 
in an effort to determine the etiology of his hepatitis C.  
The examiner reviewed the veteran's claims file noting that 
the veteran had a history of substance abuse, including 
alcohol abuse.  At the examination, the veteran denied having 
any risk factors for hepatitis C as he denied IV drug use of 
cocaine or crack; he denied any blood transfusions before 
1992; he denied any history of hemodialysis; he denied any 
body piercing; he denied exposure to any sexual partners; and 
he denied any intranasal cocaine use.  The veteran reported 
that he shared a razor with other soldiers while in service.  
The examiner found that the veteran was not very reliable in 
his account, and opined it would be simply speculation to say 
the veteran developed hepatitis C in service from sharing 
shaving razors. 

While the veteran believes that he contracted hepatitis C 
while in service, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his 
hepatitis C and his time in service; and, the only medical 
opinion of record in the veteran's claims file that addresses 
the etiology of his hepatitis C declined to relate it to his 
time in service. 

Therefore, the criteria for service connection for hepatitis 
C have not been met, and the veteran's claim is accordingly 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in March 2008, which informed the veteran of all 
the elements required by the Pelegrini II Court as stated 
above, as well as how disability ratings and effective dates 
are calculated.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements. See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA treatment records have been obtained.  The veteran was 
also provided with VA examinations addressing both the 
etiology of his hepatitis C and the level of severity of his 
bilateral hearing loss (the reports of which have been 
associated with the claims file). Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.








ORDER

A compensable rating for bilateral hearing loss is denied.

Service connection for hepatitis C is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


